DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021.
Applicant’s election without traverse of Invention I in the reply filed on 9/24/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US Patent 7,040,675) in view of Leewanyoung (Korean Patent Publication 1020130087264A).
	Ott et al. disclose a truck cap assembly that selectively covers a truck bed (102) of a truck, the truck cap assembly comprising a cap (100) that sets on opposing side walls of the truck (as shown in figure 1),  at least one latch bar (132, shown in figure 2), a latch release assembly (120) attached to the cap; and a controller (845) located on the cap; wherein the controller is in electrical communication with the latch release assembly; wherein the latch release assembly includes a motor actuator (815), a clip (600), and a rotary latch (122); wherein the clip is movable by the motor and is coupled to the rotary latch; wherein a signal from the controller activates the motor which moves the clip; wherein the rotary latch includes a latch arm (188) that is movable about a pivot pin; wherein the latch arm of the rotary latch is engagable with and releaseable from the latch bar; wherein as the motor moves the clip, the clip moves the latch arm (indirectly by the actuation of the various parts between the clip and latch arm) to cause the latch arm to pivot about the pivot pin which releases the latch arm from the latch bar to release the cap door.
	Re claim 3, the latch arm is released from the latch bar the latch arm pushes against latch bar to separate at least a portion of the cap truck bed (this function is inherent to the shape of the latch arm and its movement as is shown by the release position shown in figure 15).
	Re claim 5, an input device that sends a signal to the controller to release the latch arm from the latch bar to release the cap door is provided, wherein the input device is selected from the group consisting at least one of a keypad, a phone app, a key fob (900, figure 2, see column 
	Re claim 6, the clip is pulled by the motor (indirectly by the linkage shown in figure 2).
	Re claim 8, a mechanical override assembly is located on the cap which comprises a rotating member (305), a first cable (applicant suggests a cable 1304 can be used as in figure 16, see column 9, lines 15-38) is attached to a first point on the rotating member, wherein the first point is offset from an axis extending through the rotating member, wherein the first cable is attached to the latch arm of the rotary latch of the latch release assembly (indirectly) so that as the rotating member rotates the first cable moves to move the latch arm of the rotary latch of the latch release assembly to release from the latch bar.
	Re claim 12, Ott et al. discloses a truck cap assembly that selectively covers a truck bed of a truck, the truck cap assembly comprising a cap (100) that sets on opposing side walls of the truck, a latch bar (132), and a controller (845), and a latch release assembly (120) which includes a motor (815) and a latch arm (188); wherein the controller is in electrical communication with a motor actuator (825) that is coupled (indirectly) to a latch arm (188), wherein a signal from the controller activates the motor to move the latch arm; and wherein the latch arm is releaseable from the latch bar to release the cap.
	Re claim 14, the latch arm is released from the latch bar, and wherein the latch arm pushes against latch bar to separate at least a portion of the cap from the truck bed (this function is inherent to the shape of the latch arm and its movement as is shown by the release position shown in figure 15).
	Re claim 16, an input device that sends a signal to the controller to release the latch arm from the latch bar to release the cap, wherein the input device is selected from the group 
	Re claim 17, Ott discloses a truck cap assembly that selectively covers a truck bed of a truck, the truck cap assembly comprising a cap (100) that sets on opposing side walls of the truck; a latch bar (132), and a latch release assembly which includes a motor (815) and a latch arm (188); wherein the motor selectively moves (indirectly) the latch arm; and wherein the latch arm is releaseable from the latch bar to release the cap.
	Ott does not disclose a cap door located on a cap, a latch release assembly attached to the cap door, at least one prop attached to the cap and the cap door, and wherein the prop moves the cap door to an open position, the controller (320) located on the cap door, and the latch release assembly being located on the cap door.
	Leehwanyoung discloses a cap door (200) located on a cap, a latch release assembly (shown in figure 10) attached to the cap door, at least one prop (210) attached to the cap and the cap door, and wherein the prop moves the cap door to an open position, a controller (320) located on the cap door, and the latch release assembly being located on the cap door.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a truck cap to have a cap door located on the cap, and to have the latch release assembly attached to the cap door, at least one prop attached to the cap and the cap door, and wherein the prop moves the cap door to an open position, the latch bar located on the cap (as a necessary consequence of the latch release assembly being attached to the door), the controller located on the cap door, and the latch release assembly being located on the cap door, as taught by Leehwanyoung, in order to provide more covered cargo room to the vehicle with outside access. 

	The examiner takes Official Notice that posts and key cylinders are old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a truck cap assembly, such as that disclosed above, to have the cable being attached to a first post on the rotating member or a key cylinder being rotated which rotates a rotating member, as is old and well known in the art, in order to attach the cable in a well-known manner and to allow the cap to be secured from theft. 

Allowable Subject Matter
Claims 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose vehicle cap and latch mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
December 29, 2021